DETAILED ACTION

This Office Action is a response to an amendment filed on 10/20/2021, in which claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Arguments

Applicant's arguments with respect to claims 1-30
In regards to claims 1-30 applicant argues that: Jun does not disclose the features of amended claim 1 of “determining a value of a gradient for a sample in the reconstructed block of video data, including performing a gradient calculation for the sample using an available sample that corresponds to an unavailable sample in place of the unavailable sample in the gradient calculation for the sample, wherein the unavailable sample is outside of one of: a picture, a slice, a tile, or a tile group that includes the reconstructed block of video data, wherein the available sample corresponds to the unavailable sample.”
However, examiner respectfully disagrees. As mentioned in the Final Office Action dated 10/27/2021, Fig. 15 and paragraph 294-295 of Jun discloses that unavailable samples may be replaced with available samples in an order from a left lowermost sample position 0 to a right uppermost sample. Furthermore, paragraph 293 mentions that an available sample adjacent to an unavailable sample may be used to replace the unavailable sample. In the absence of an adjacent available sample, the first appearing available sample or the closest available sample may be used.  In addition, Fig. 16(b) and paragraph 298-299 of Jun talks about replacing unavailable samples with the value of available samples and discloses that the values of the eight unavailable samples may be replaced with a value b′, instead of the value b, and paragraph 301 mentions that the value b′ may be calculated by compensating the sample value b of the available reference sample for a gradient corresponding to the difference, delta. Thus, the delta value calculated in paragraph 302 is the gradient value of available samples that 
Claims 1-30 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 15-24, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun (US 2019/0166375 A1).

Regarding claim 1, Jun discloses: A method of coding video data, the method comprising: 
(see paragraph 267); 
determining a value of a gradient for a sample in the reconstructed block of video data (see paragraph 300-302), including performing a gradient calculation (see paragraph 302 and 306, calculating delta value using available samples b) for the sample using an available sample that corresponds to an unavailable sample in place of the unavailable samples (see paragraph 293) in the gradient calculation for the sample (see paragraph 300-301), wherein the unavailable sample is outside of one of: a picture, a slice, a tile, or a tile group that includes the reconstructed block of video data (see paragraph 268, 294, and 306-307, and Fig. 15 and 16), wherein the available sample corresponds to the unavailable sample (see paragraph 293, i.e. an unavailable sample in replaced with an adjacent sample, the first appearing available sample, or closest available sample); 
determining an adaptive loop filter for the reconstructed block of video data based at least in part on the determined value of the gradient for the sample (see paragraph 108 and 316); and 
applying the determined adaptive loop filter to the reconstructed block of video data to generate a filtered block of video data (see paragraph 121). 
Regarding claim 2, Jun discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the available sample that corresponds to the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
(see paragraph 306-307). 
Regarding claim 3, Jun discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
performing mirror padding to determine the available sample that corresponds to the unavailable sample (see Fig. 16(b) and Fig. 17); and 
performing the gradient calculation for the sample using the available neighboring sample (see paragraph 306). 
Regarding claim 4, Jun discloses: The method of claim 1, wherein: 
determining the value of the gradient for the sample in the reconstructed block of video data includes determining gradient values for a window that covers the reconstructed block of video data, the window including samples of the reconstructed block of video data and samples that surround the reconstructed block of video data (see Fig. 16 and 17); and 
determining the adaptive loop filter for the reconstructed block of video data (see paragraph 108) based at least in part on the determined value of the gradient for the sample (see paragraph 306 and 316-317) includes determining the adaptive loop filter for the reconstructed block of video data based at least in part on the determined (see paragraph 108 and 316). 
Regarding claim 5, Jun discloses: The method of claim 4, wherein determining the gradient values for the window that covers the reconstructed block of video data (see Fig. 16 and 17) comprises: 
replacing unavailable gradient values for samples within the window that are outside a boundary of one of: the picture, the slice, the tile, or the tile group with one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307), wherein the one of: the picture, the slice, the tile, or the tile group includes the reconstructed block of video data (see Fig. 16(a)). 
Regarding claim 6, Jun discloses: The method of claim 5, wherein the boundary comprises a horizontal boundary (see Fig. 16(a), B and C), and wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the horizontal boundary as a nearest gradient value of a sample inside the horizontal boundary that is on the same column as the sample within the window and outside the horizontal boundary (see paragraph 306-307 and Fig. 16). 
Regarding claim 7, Jun discloses: The method of claim 5, wherein the boundary comprises a vertical boundary, and wherein replacing the unavailable gradient values (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the vertical boundary as a nearest gradient value of a sample inside the vertical boundary that is on the same row as the sample within the window and outside the vertical boundary (see paragraph 306-307 and Fig. 16). 

Regarding claim 8, Jun discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining a diagonal gradient value for a sample within the window and outside the boundary as a nearest diagonal gradient value of a sample inside the boundary that is on the same gradient direction as the diagonal gradient value of the sample within the window and outside the boundary (see Fig. 12). 
Regarding claim 9, Jun discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining additional gradient values for additional samples within the reconstructed block of video data to replace the unavailable gradient values for the (see Fig. 12 and 17). 
Regarding claims 15-24, claims 15-24 are drawn to an apparatus having limitations similar to the methods claimed in claims 1-9 treated in the above rejections.  Therefore, apparatus claims 15-24 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claim 30, claim 30 is drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claims 1 and 15 treated in the above rejections.  Therefore, computer readable storage medium claim 30 corresponds to apparatus and method claims 1 and 15 and is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 10-14 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483